Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 are considered by the Examiner. 
However the Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). 
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 
Please see MPEP 2004, which in part provides guidance as follows: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
This information is necessary for examination in order to fulfill Applicant's request for consideration of all 300  patent documents cited in the IDS.
	Response to Amendment
This office action is responsive to the amendment filed on 04/25/2022 .  As directed by the amendment claims  1, 5, 10 and 14 are amended, claims 15-20 are newly added. Claims  1-20 are currently pending.
Response to Arguments
Applicant's arguments filed on 04/25/2022 with respect to 35 U.S.C. §112(b) rejection of claim-1 has been fully considered, and based on the latest amendment of that claim, the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. §103 rejection of independent  claim(s) 1, 5, 10 and 14 have been fully considered. Those claims have been substantially amended by adding additional subject matters, which were not considered in the prior office action, as such the rejection of those independent claims have been withdrawn, thus §103 rejection of the dependent claims which are directly or indirectly dependent from those independent claims are also been withdrawn. 
However a new rejection has been given using newly found prior art, which prevents allowability.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2015/0202009 A1) by Nussbaumer et al. in view of the publication (US 2014/0338676 A1) by A Marinchak and further in view of the publication (US 2006/0161136 B2) by Anderson et al.
Regarding claim-1 Nussbaumer discloses a drape for covering a robotic surgical system (Fig.1: shows, drape covering a surgical robotic system), 
the drape comprising: a body including a first end portion and a second end portion having a proximal opening, the body having a cavity extending between the first end portion and the second end portion thereof (Fig.1) shows the body of the drape (102a), and (Fig.3) shows a zoomed in section of the drape with two ends, the left end has an opening, which is considered as the proximal opening, and another opening on the right side, the drape has a cavity between the two ends, 
the cavity dimensioned for receipt of a portion of the robotic surgical system via the proximal opening of the second end portion of the body (Fig.1) shows the robotic arm (106) is inserted into the cavity of the drape (102a); 
Nussbaumer does not specifically disclose a jaw mounting sheath extending outwardly from the body and having a pair of arms defining a channel therebetween, the pair of arms being configured to receive a corresponding pair of arms of the robotic surgical system, the Jaw mounting sheath defining a cavity in communication with the cavity of the body.  
In an analogous art Anderson discloses a surgical accessory which can be attached and removed from a robotic manipulator arm during a surgical procedure without requiring the use of an intermediate sterile accessory clamp, (Abstract), 
wherein he shows in (Fig.9A) the surgical system (200) where a sterile drape (270) partially covers the manipulator (204) of the surgical system,  
Anderson shows in  (Fig.10) a sterile drape portion (270a) which drapes over the surgical accessory clamp (264) of the manipulator, the clamp has two jaws. An accessory (266) is clamped between the jaws, and (Fig.17b) shows the drape portion (270a) has a pair of arms that drapes over the two jaws (404), also described in (¶:[0071] & [0077]), 
and (¶:[0078] recites, the drape portion 270a is formed as part of a single drape) that means internal cavity of (270a) is in communication with the cavity of the main drape.  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Nussbaumer by adding an outwardly protruding extension which will allow easy removal and attachment of instruments, tools, or accessories to the robotic surgical system without breach of sterility, as taught by Anderson ( Abstract & ¶:[0082] ). 
Nussbaumer or Anderson does not teach or suggest a deployment handle coupled to the second end portion of the body at a position distal of the proximal opening, the deployment handle configured to facilitate positioning of the body of the drape adjacent the robotic surgical system such that the portion of the robotic surgical system is disposed within the cavity of the body. 
However, Marinchak in an analogous art discloses a sterile drape to cover medical equipment (Abstract), wherein he shows in (Fig.1) a pair of deployment handle (30) coupled to near the open end (16) of the drape, and (Fig.20) shows the handle (30) facilitates the deployment of the drape over a surgical instrument by grabbing the handle by an operator, also recited in (¶:[0059]).  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Nussbaumer by adding a handle or a pair of handles close to the proximal end of the drape which will enable the operator to manage the length of the drape while passing its open end around the equipment, since drapes are typically a large bag-like structure which are deployed over equipment in a substantially unfolded state that creates a very difficult situation during deployment, as taught by Marinchak (¶:[0003]). 
Regarding claim-5 Nussbaumer discloses a method of draping a robotic surgical system (¶:[0030] recites the invention includes a method of attaching a sterile drape to a robotic arm of a robotic surgical system), the other limitations of the claim: 
the drape including: a body having a distal opening, a proximal opening, and a cavity extending along a length of the body, 
a jaw mounting sheath extending outwardly from the body and having a pair of arms defining a channel therebetween, the jaw mounting sheath defining a cavity in communication with the cavity of the body; and positioning a pair of arms of a mount assembly of the robotic surgical system into the pair of arms of the jaw mounting sheath via the cavity of the jaw mounting sheath,
a deployment handle disposed on the body at a position distal of the proximal edge of the proximal opening; and locating a surgical assembly of the robotic surgical system within the proximal opening of the drape via the deployment handle such that the surgical assembly is disposed within the cavity of the body adjacent the proximal opening are disclosed by Nussbaumer in view of Anderson and Marinchak, as discussed above for the rejection of claim-1.
Nussbaumer further discloses the distal opening including a rigid ring and the proximal opening including a proximal edge (Fig.3) shows an adapter ring (302) disposed at the distal end of the drape, and (Fig.2) shows the detail structure of the rigid ring marked as element (200) the rigid ring have tabs (204a-d) and collar (202),  and (¶:[0053] recites, the adapter is a rigid or semi-rigid device);
And Marinchak teaches: positioning the drape, in a folded form, adjacent the robotic surgical system (¶:[0011] recites, the drape may also be partially deployed by simply coupling the drape to the equipment while the drape is still held by the packaging) as shown in (Fig.19), and (Fig.8) shows the drape is folded by rolling up to reduce the overall size of the drape. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Nussbaumer by rolling up the drape to reduce the size and partially deployed state by connecting the distal end to the robotic arm as taught by Marinchak (Fig.19). 
Regarding claim-10 Nussbaumer discloses a robotic surgical system (Fig.1) shows a surgical system (100), comprising: a surgical robotic arm (Fig.1: element-106), a surgical assembly coupled to the surgical robotic arm (Fig.1) further shows a surgical instrument (112) is coupled to the robotic arm (106) by a tool holder (110);  
Rest of the limitations of the current claim: a drape including: a body having a distal opening, a proximal opening, and a cavity extending along a length of the body, the cavity dimensioned for receipt of the surgical robotic arm and the surgical assembly via the proximal opening of the body; 
    the distal opening including a rigid ring and the proximal opening including a proximal edge, and 
a jaw mounting sheath extending outwardly from the body and having a pair of arms defining a channel therebetween, the pair of arms being configured to receive a corresponding pair of arms of the robotic surgical system, the jaw mounting sheath defining a cavity in communication with the cavity of the body, 
and a deployment handle coupled to the body at a position distally adjacent of the proximal edge of the proximal opening, the deployment handle configured to facilitate positioning of the body of the drape adjacent the robotic surgical system such that the surgical robotic arm and the surgical assembly of the robotic surgical system is disposed within the cavity of the body are similar to the limitations of claims 1 and 5, those are disclosed by Nussbaumer in view of Anderson and Marinchak, as discussed above for the rejection of claims 1 and 5. 
Regarding claims 2 and 11 Nussbaumer in view of Anderson and Marinchak discloses the limitations of claims 1 and 10 respectively, Nussbaumer further discloses wherein the body of the drape has an outer surface and an inner surface (Figs.1&3) shows the drape has an outer surface, and an inner surface, and Marinchak teaches the deployment handle is fixed to the outer surface of the body (Fig.1) shows the pair of deployment handle (30) fixed to the outer surface near the open end of the drape.
Regarding claims 3 and 12 Nussbaumer in view of Anderson and Marinchak discloses the limitations of claims 2 and 11 respectively, Nussbaumer further discloses wherein the body includes a first end portion and a second end portion, the second end portion of the body includes a proximal-most end having a proximal edge (Fig.1) shows the body of the drape (102a), and (Fig.3) shows a zoomed in section of the drape with two ends, the left end has an opening with an edge, that left end is considered as the second end portion which is proximal with respect to the body of the robot, and right side end is considered as the first end, 
Nussbaumer does not specifically disclose wherein the deployment handle is fixed to the outer surface of the body, distal of the proximal edge at the proximal-most end of the body, however Marinchak teaches the pair of deployment handle (30) fixed to the outer surface near the proximal end of the drape, as shown in (Fig.1). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Nussbaumer by adding a handle or a pair of handles near the proximal end of the drape which will enable the operator to deploy the drape by passing the open end of the drape around the equipment, since drapes are typically a large bag-like structure which are deployed over equipment in a substantially unfolded state that creates a very difficult situation during deployment, as taught by Marinchak (¶:[0003]). 
Regarding claims 4 and 13 Nussbaumer in view of Anderson and Marinchak discloses the limitations of claims 2 and 11 respectively, and  Marinchak teaches wherein the deployment handle includes a body having a first portion and a second portion spaced apart and coupled to the outer surface of the body such that a handle loop is formed there between (Fig.1) shows the handle (30) is a loop formed by two parallel sections, and one of the section is attached to the body of the drape through a tab, as recited in (¶:[0061]), 
Marinchak further teaches the handle loop dimensioned to receive a hand of a clinician to facilitate positioning of the portion of the robotic surgical system within the cavity of the drape via the proximal opening of the drape (Fig.20) shows two hands of an operator or clinician inserted the hands through the loop of the handle while deploying the drape over the surgical instrument through the cavity of the drape. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to design the handle with a loop which will facilitate the clinician to hold the handle with hands for easily deploying the drape by passing the open end of the drape  around the equipment, as shown by Marinchak (Fig.20). 
Regarding claim-6 Nussbaumer in view of Anderson and Marinchak discloses the method of claim-5, Nussbaumer further discloses a distal end of the instrument drive unit is aligned with the rigid ring of the drape and fixing the distal end of the instrument drive unit with the rigid ring of the drape (¶:[0054] recites, the rigid ring configured to  be snap mounted onto the distal interface of the surgical robotic arm, the tabs 204 extending from the collar of the rigid ring is shaped to conform to a portion of the distal end of the surgical robotic arm to tightly secure the flexible drape over the portion of the surgical robotic arm), 
and (Fig.4B) shows the engagement of the rigid ring (400) with the interface (406) of the robotic arm, where the tabs of the rigid ring (402a-c) engage with the grooves (404a-d) of the interface (406). Note the rigid ring (400) is same as the ring (200) of (Fig.2);
 And Marinchak teaches the method further comprising: advancing the drape, in the folded form, over a slide rail and an instrument drive unit of the surgical assembly (¶:[0011] recites, the drape is partially deployed by simply coupling the drape to the equipment while the drape is still folded in a packaging) as shown in (Fig.19), and (Fig.20) shows the advancing the drape over the surgical assembly with by grabbing the handle.
Regarding claim-7 Nussbaumer in view of Anderson and Marinchak discloses the method of claim-6, Nussbaumer further discloses connecting a sterile interface module of the surgical assembly to the distal end of the instrument drive unit such that the rigid ring of the drape is disposed between the distal end of the instrument drive unit and the sterile interface module (¶:[0050] recites, the rigid ring 108 is attached to an interface on the robotic arm 106, the rigid ring 108 ensures the drape 102 is tightly stretched over the interface between the drive unit 110 and robot interface to protect the robotic arm 106). 
The rigid ring (108), the drive unit (110) and the interface of the robotic arm are same as the rigid ring (400), drive unit (410), and the robotic arm interface (406), as  shown in (Fig.4B), and (¶:[0058] recites, the unit 410 is sterile).
Regarding claim-8 Nussbaumer in view of Anderson and Marinchak discloses the method of claim-7, and Marinchak teaches maneuvering the drape proximally, via the deployment handle, such that the drape is telescopically unfolded from the folded form of the drape to a telescopically unfolded form of the drape, and a surgical robotic arm of the robotic surgical system is disposed within the cavity of the body of the drape (Fig.8) shows the drape is folded in a container (42), and (¶:[0011] recites, the drape partially deployed by simply coupling the drape to the equipment while the drape is still held by the packaging, as shown in (Fig.19), and (Fig.20) shows unfolding of the drape during deployment over the surgical from distal end to the proximal end of the surgical instrument.
Regarding claim-9 Nussbaumer in view of Anderson and Marinchak discloses the method of claim-8, Nussbaumer further discloses coupling a surgical instrument of the robotic surgical system with the sterile interface module of the surgical assembly (Fig.1) shows a surgical instrument (112) is coupled to the surgical robotic system (100) through sterile interface module (110). 
Regarding claim-14 Nussbaumer discloses: a surgical drape system for covering a robotic surgical system (Fig.1: shows, drape covering a surgical robotic system), 
Nussbaumer in view of Anderson discloses a jaw mounting sheath extending outwardly from the body and having a pair of arms defining a channel therebetween, the pair of arms being configured to receive a corresponding pair of arms of the robotic surgical system, the jaw mounting sheath defining a cavity in communication with the cavity of the body, these limitations are similar to that of claim-1, which have been discussed above.
Nussbaumer in view of Marinchak discloses a first drape including: a body including a first end portion and a second end portion, the body having a cavity extending between the first end portion and the second end portion thereof,
a deployment handle coupled to the second end portion of the body, configured to facilitate positioning of the body of the first drape adjacent the robotic surgical system such that the first portion of the robotic surgical system is disposed within the cavity of the body of the first drape, these limitations are similar to that of claim-1, which have been discussed above;
Nussbaumer further discloses the cavity dimensioned for receipt of a first portion of the robotic surgical system; (Fig.1) shows a first drape (102a) receives the robotic arm section (106),
a third drape portion having a cavity extending between the first end portion and the second end portion thereof, the cavity dimensioned for receipt of a third portion of the robotic surgical system (Fig.1) further shows a drape portion (102b) covering the cart (104) of the robotic surgical system, the arrangements are recited in (¶:[0049]).
  	Nussbaumer does not specifically disclose a second drape with cavity dimensioned for receipt of a second portion of the robotic surgical system, however It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to use more than two drapes with similar structure to cover an intermediate section between the tool assembly structure and the base of a robotic surgical system where three or more manipulating arms are used.
Regarding claim-15 Nussbaumer in view of Anderson and Marinchak discloses the drape according to claim-1, Nussbaumer also discloses the drape further comprising a rigid ring positioned in a distal opening defined in the body (Fig.3) shows an adapter ring (302) disposed at the proximal end of the drape.
Regarding claims 16 and 19 Nussbaumer in view of Anderson and Marinchak discloses all the limitations of claims 15 and 10 respectively, Nussbaumer further discloses wherein the rigid ring is configured to rotatably support and axially fix a sterile interface module of the robotic surgical system within the rigid ring (Fig.4B) shows the rigid ring (400) of the drape goes axially over the interface (406) of the robot, and the sterile tool holder (410) is attaches with the robot through that  interface (406), the detail engagement of different parts is described in (¶:[0056-0058]). 
Regarding claims 17 and 20 Nussbaumer in view of Anderson and Marinchak discloses the drape according to claims 1 and 10 respectively, Anderson teaches wherein the pair of arms of the jaw mounting sheath are hollow from (Fig.17B) it is seen that the mounting section (270) has a pair of arm section (270a) that goes over the two jaws of clamp (404), so it is obvious that the two arms are hollow to accommodate the two jaws of the instrument clamp.
Regarding claim-18 Nussbaumer in view of Anderson and Marinchak discloses all the limitations of claim-7, Nussbaumer also discloses the drape further comprising rotatably supporting and axially fixing the sterile interface module within the rigid ring (Fig.4B) shows the rigid ring (400) of the drape goes axially over the interface (406) of the robot, and the sterile tool holder (410) is attaches with the robot through that  interface (406), the detail engagement of different parts is described in (¶:[0056-0058]).    
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792